Citation Nr: 0124974	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from February 1952 to 
March 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a back disability.

By a June 1954 rating decision, the RO in Hartford, 
Connecticut, originally denied service connection for a back 
injury.  The veteran did not appeal and is now seeking to 
reopen this claim.

Service medical records reflect that he sought treatment for 
back pain while serving aboard the USS Midway following an 
automobile accident in 1952.  The veteran also sought 
treatment in 1952 for back pain apparently after falling 
while cleaning bilges aboard the USS Midway.  

However, in his notice of disagreement and substantive 
appeal, the veteran asserted that while serving aboard 
another ship, the USS Siboney, he fell and fractured two 
vertebrae in his low back.  He asserted that an x-ray of his 
back was taken following this fall, and that a physician 
reviewed and discussed the x-ray with him.  The veteran has 
suggested that the records of this incident and related 
treatment have not been associated with the claims file.

The service records associated with the claims file include, 
in part, documentation of the veteran's medical treatment 
aboard the USS Midway.  The records also include one undated 
document indicating that the veteran was examined aboard the 
USS Siboney and was found physically qualified for a 
transfer.  There are no other medical records of treatment 
aboard the USS Siboney.  However, although the veteran has 
the burden of submitting evidence in support of his claim, VA 
is required to try to obtain pertinent evidence possessed by 
and in control of the Government.  Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990).  Therefore, the RO should obtain the 
veteran's service personnel file in order to determine when 
he served aboard the USS Siboney and should then determine 
whether any additional service medical records are available 
for treatment aboard the USS Siboney.  

If these records cannot be located and obtained, the RO 
should advise the veteran that alternate proof will be 
considered.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991), 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  VA's 
Adjudication Procedure Manual provides that alternate sources 
of evidence may be utilized in a claim where there are 
missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  

Accordingly, in order to assure that review of the veteran's 
claim is fully informed, the case is remanded for the 
following:

1.  The RO should obtain, from any 
appropriate records repository, the 
veteran's service personnel records 
showing the dates on which he served 
aboard the USS Siboney.  Thereafter, the 
RO should request all treatment records 
for the pertinent period.  All attempts 
to locate and obtain these records should 
be documented in the claims file.  Once 
obtained, these records should be 
permanently associated with the claims 
file.  

2.  In the event the service medical 
records in question are not located, the 
RO should develop this case according to 
applicable criteria pertaining to 
disposition of cases where service 
medical records are lost.  This should 
include notifying the veteran that he can 
submit alternate evidence, including, but 
not limited to, statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examination reports.  

3.  After the veteran has had a 
reasonable time to produce this 
alternative evidence, the RO should 
review the evidence associated with the 
claims file since the June 2001 statement 
of the case and enter its determination 
concerning whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a back 
disability.  If the veteran's claim is 
reopened, the RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (see 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001)) is completed.  If the RO's 
determination remains adverse to the 
veteran, he and his representative (if 
any) should be provided a supplemental 
statement of the case and given an 
opportunity to respond to it before the 
case is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


